Case 13-50461-btb Doc157-2 Entered 09/15/20 15:40:46 Page 1 of 13

EXHIBIT “B”
C

 

ASCabs-5040MHibbthDopdSHs2 Hariered 0945207470146 pagagect 06 13

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA (RENO)

Case No. 13-50461-BTB
IN RE:

Chapter 7
CHRISTOPHER MICHAEL MARINO
and VALERIE MARGARET MARINO,. 300 Booth Street

. Reno, NV 89509
Debtors.
Monday, June 20, 2016
3:04 p.m.

TRANSCRIPT OF JUDGES RULING RE: DOC# 27 MOTION TO REOPEN
CHAPTER 7 CASE UNDER 11 U.S.C. 350 AND F.R.B.P. 5010 TO HOLD
CREDITORS IN CONTEMPT AND FOR SANCTIONS FOR VIOLATION OF THE

DISCHARGE INJUNCTION 11 U.S.C. 524(a) (2). FEE AMOUNT 260.,

MOTION FOR CONTEMPT, MOTION FOR SANCTIONS FOR VIOLATION OF THE

DISCHARGE INJUNCTION FILED BY CHRISTOPHER PATRICK BURKE ON

BEHALF OF CHRISTOPHER MICHAEL MARINO, VALERIE MARGARET MARINO
BEFORE THE HONORABLE BRUCE T. BEESLEY
UNITED STATES BANKRUPTCY COURT JUDGE

TELEPHONIC APPEARANCES:

For the Debtors: CHRISTOPHER PATRICK BURKE, ESQ.
702 Plumas Street
Reno, NV 89509
(775) 333-9277

For Ocwen Loan

Servicing, LLC: Wright, Finlay & Zak
By: SEAN N. PAYNE, ESO.
7785 West Sahara Avenue
Suite 200
Las Vegas, NV 89117
(702) 475-7964

Audio Operator: Stacie C. Burney, ECR

Transeription Company: Access Teanevocipts, LUG
10110 Youngwood Lane
Fishers, IN 46038
(855) 873-2223
Www.accesstranscripts.com

Proceedings recorded by electronic sound recording,
transcript produced by transcription service.

 

 
C

10
Li
Ve
13
14
LS
16
17
18
19
20
21
22

23

29

pseake SO4RUb Oo tpbospddsee ErRIRTeOPREAP OAS AgA6 pAaged? 0b 13

(Proceedings commence at 3:04 p.m.)
THE COURT: Christopher and Valerie Marino, Case
Number 13-50461.

Appearances, please.

MR. BURKE: (Telephonically) Christopher Burke for
the Marinos.

MR. PAYNE: (Telephonically) Good afternoon, Your
Honor. Sean Payne for the creditor.

THE COURT: Thank you. I apologize this took me so
long to get to this, but this was the best briefing I've seen
on one of these hearings, and the best representations,
actually, so it took a little more time than particularly
unopposed ones. But that's my excuse for taking so long to do
this.

But let me tell you what I've looked through. I've
gone -- in the process of preparing for this and I went back
and read through all of the pleadings, initially, and all the
oppositions and including the supplemental pleadings that were
filed after the hearing. I've looked through all of the
exhibits which were admitted in the court. I've gone through
the transcript of the proceedings.

I've also looked at each of the cited references for

the -- that the defendant used to support the filing of certain
-— sending of certain letters, 60 those include 1zZ C.F.R.

Section 1024.37(c), California Civil Code 2924.9, 12 U.S.C.

ACCESS TRANSCRIPTS, LLC my ps 1-855-USE-ACCESS (873-2223)

 

 

 
C

10
11
12
13
14
LS
16
17
18
19
20
21
22
23
24

25

aSCabe SO4DLHtbptbbopdhse2 HpniasedPQsAPeAaAgiss pagaged} Op 13

2605 and 2609, 12 U.S.C. 2605, California Civil Code 2923.5,
15 U.S.C. 1692(g), California Civil Code 2924 and I think
that's -- that is all of them.

In this case what happened, the debtor filed in
approximately March of 2013, and was -- I'm sorry, I think —-
yeah, approximately March of 2013; I think it was discharged in
June of 2013. And after that began Ocwen began sending notices
and calling the debtor. And over the course of time sent the
following:

A notice of interest rate change.

A mortgage account statement stating, on Exhibit C,
that Ocwen is aware that they had filed bankruptcy. That was
also evident in looking at the proof of service, both with
respect to the bankruptcy filing, which was served upon Ocwen,
and the notice of discharge, which was served upon Ocwen.

Exhibit D, request evidence on insurance. And on
that one, there wasn't any disclaimer.

Exhibit E, notice of lender purchased insurance.

Exhibit F, an escrow analysis.

Exhibit G, a notice that the loan was paid in full,
which I'm assuming was an error.

Exhibit H, a mortgage assistance resource letter,

with a bankruptcy disclaimer.
Eshibit I, lendes-placed insurance was cancelled by

mistake, because the loan had not been paid in full. Lender --

ACCESS TRANSCRIPTS, LLC || = 1-855-USE-ACCESS (873-2223)

 

 

 
q

10
11
12
13
14
15
16
7
18
19
20
21
22

23
24

25

aSCabs SO4GLHIDpitpDopdhse2 HpniasedPMsaeeAgAgsss pdgagedy of 13

I'm sorry, request for response regarding occupancy of the
property.

Exhibit K, privacy changes for consumers.

Exhibit L indicating that Ocwen received a discharge,
but the debtor still was occupying the home, instructions to
start request for mortgage assistance.

Exhibit M, letter indicating foreclosure action had
been initiated.

Exhibit N, past due notice of contract, in which case
it's very important you pay the current amount due.

Exhibit 0, escrow payment added to the monthly
payment.

Exhibit P, notice of —- important notice indicating
Ocwen was going to foreclose on 11/22/14 if no contract was
entered into.

Exhibit 0, a final notice seeking evidence of
insurance,

Exhibit R, notice of default on election to sell.
Exhibit S, mortgage assistance resources.

Exhibit T, this is something that had nothing to do
with this particular case.

Exhibit U, debtor's validation notice from West

Progressive, LLC with full payoff amount.
BEebhibdt V, lender's pucvhased inourance letter.

And Exhibit W.

ACCESS TRANSCRIPTS, LLC Ae 1-855-USE-ACCESS (873-2223)

 

 

 
10
LA.
12
13
14
15
16
17
18
19
20
21
22
23

24

25

 

Cascabe 2040ubiMpiDopdesee FARES PREAH ARAN46 papages 513

I compared the various notices -- who have we lost?
Who have we kept?

MR. BURKE: Christopher Burke's still here.

THE COURT: Mr. Payne? So let's get Mr. Payne back.

THE CLERK: Yes, sir.

(Off record from 3:09 p.m. to 3:09 p.m.)

THE CLERK: Yeah, we're not quite sure what happened.
Just one moment.

THE COURT: That's okay.

THE CLERK: Okay. Mr. Burke's on line one.

THE COURT: Mr. Payne?

THE CLERK: Just one moment, Your Honor.

THE COURT: I'm sorry.

THE CLERK: I have to verify which line to put him on
so I don't hang anybody up.

You should have him, Your Honor.

THE COURT: Mr. Payne?

MR. PAYNE: I'm here, Your Honor.

THE COURT: Sorry, we lost you somehow. We'll try
not to do it again.

MR. PAYNE: No problem.

THE COURT: I had finished -- had you -- were you

still on the line when I'd finished reading -- identifying the

exhibits?

MR. PAYNE: I believe so, Your Honor.

ACCESS TRANSCRIPTS, LLC “- 1-855-USE-ACCESS (873-2223)

 

 
C

10
11
12
13
14
15
16
ded
18
19
20
21
22

23

24

25

aSeabs S04 UubibptpbopdSsee cAniesed Pa PO Aa AGi46 pAageof Ob 13

THE COURT: Okay. In addition to looking at the
exhibits and looking at the statutes under which certain of the
exhibits were sent, I had one of my law clerks go through and
mark on those the portions of the letter that was not included
in the directions, the statutory directions to send various
notices.

And one of the main -- the -- probably the main
defense that Ocwen is asserting is that it's required to send
those various notices. I actually don't think -- I think if
all they sent was what was required by the notice, they woulda
be fine. But in each of those cases, they included additional
language, which indicated that they were trying to collect
money from the debtor. In some cases they described themselves
as debt collectors, other cases they talked about ways in which
the debtor could get into a new restructured mortgage, they did
various things. Ocwen's witness testified that they would
continue sending those mortgage -- those various kinds of
notices until they were asked to stop by the debtor.

The debtor's testimony, which was un-rebutted, was
that in response to the approximately 100 telephone calls they
got, that they had requested that Ocwen stop, numerous times,

and that they had done so.

 

I took a look at the case of In re Nordlund, which is
494 B-R. 507, it's £eom the Bastern District of California.
It's authored by a judge named McManus, who's a -- was a long-

ACCESS TRANSCRIPTS, LLC =F 1-855-USE-ACCESS (873-2223)

 

 

 
C

10
11
12
13
14
1.5
16
17
18
19
20
21
22
23

24

25

ASCabs- SO4GKHtOpipopdhye2 EaniereGPOsaP 07a Aoi46 pagaged? op 13

time practitioner in California and also a judge. And what he
found was that while the notices, if each one were taken
individually, probably are innocuous, but when you have a
series of notices over a long period of time, particularly
where you have the debtor having received a discharge and at
some point the debtor having vacated the house, that there --
they cannot really be trying to notify the debtors of certain
things, because the debtor's given up the house. They
indicated they would abandon the house, they left the house.

Ocwen could not have been doing anything but trying
to get the debtor to give them some more money, either for
insurance or agree to be responsible for the house that was
vacant, even after they had -- even after Ocwen had -- received
Stay relief. I think that Ocwen, rather than foreclose on the
property, which they could have done approximately six -- well,
approximately three months after the case was filed, waited two
years to foreclose, hoping that if they sent enough letters and
gave enough calls, that the debtor would ultimately pay them
some money for something. That's all I can think.

They talk about, you know, "if you have filed

bankruptcy." Well, they knew the debtor had filed bankruptcy

because they got the notice of the bankruptcy filing. They
talk about "if you have received a discharge." Well, they knew
that the debtor had received a discharge. to don't think Ocwen,

or any creditor, is allowed, when they knew that the debtor has

ACCESS TRANSCRIPTS, LLC Ala 1-855-USE-ACCESS (873-2223)

 

 

 
C

10
11
12
13
14
LS
16
17
18
19
20
21.
22
23

24

25

pstaks SO4hbtbppDopdbFe2 HanierehOeseaeedaAo4s pAaged? 0613

filed bankruptcy, and when they know that the debtor has
received a discharge, and they knew the debtor has said they're
going to surrender the house, has the right to have their
computer gen out these various letters, which do comply, at
least in some of the provisions, with the various notification
statutes, but all of which include language which is not
included in those statutes, which, to varying degrees of
urgency, want the debtor to undertake a new obligation or pay
them money.

Also, the debtor testified that they had received
approximately a hundred calls, three -- often as many as three
a day, over the period of year, following their discharge. And
in each of those cases Ocwen identified as wanting -- trying to
collect a debt, trying to get the debtor to pay, and did not
set forth any bankruptcy disclaimer. No evidence was produced
by Ocwen to rebut that; Ocwen didn't have any records of the
phone calls, didn't have a script that Ocwen's individuals were
supposed to use, that went completely un-rebutted.

Because of that, I find, by clear and convincing
evidence, that Ocwen has violated the discharge injunction.

The issue of damages, I -- as I understand the law of

the Ninth Circuit, I do not have authority to impose punitive

damages. If I did, I probably would, but I don't. I will
award attorney's fees —— well, I will direct Mr. -—- on god, I
will --

ACCESS TRANSCRIPTS, LLC Ait 1-855-USE-ACCESS (873-2223)

 

 

 
CHSeAzeSQn6bdabdpidomse se EntaradabHensz5sAd6 pRage dp.of 13

10
11
12
13
14
15
16
Ded
18
19
20
21
22
23

24

25

 

MR. BURKE: Burke.

THE COURT: -- Mr. Burke to get -- oh, that's awful.
I will direct Mr. Burke to file an application for attorneys'
fees, which you certainly can respond to, and I'm awarding
damages of 1,000 -—- well, emotional distress are the main
damages. The debtor also had some damages in using gas and
spending time related to getting to Mr. Burke's office, those
damages are allowed.

The debtor testified, again un-rebutted, concerning
emotional distress they had as a result of the calls and the
letters they were giving. They testified that it was causing
them emotional distress, that their marriage was threatened.
They had corroborating testimony from a friend and a neighbor
who testified to the same things, to the distress and the
problems with the marriage that the debtor was undergoing.
That also went un-rebutted by Ocwen. I'm awarding $1,000 per
letter and $1,000 per phone call as emotional distress damages,
together with whatever attorneys' fees I will allow.

Mr. Burke, you would please prepare an order
consistent with your post-—judgment briefing and this order.

We'll be in recess.

MR. BURKE: Thank you.

THE CLERK: All rise.

(Reeeass taken at 32:16 Pim)

(Proceedings resume at 3:23 p.m.)

ACCESS TRANSCRIPTS, LLC at 1-855-USE-ACCESS (873-2223)

 

 

 
Ciseabe S04 biDpPopdesee FARRKeDPMEAE Aa ARiA6 pApagm bt Ob 13

10
Li
12
13
14
15
16
17
18
19
20
21
22

23

25

 

10

THE CLERK: All rise.

THE COURT: Everyone please have a seat again.

Mr. Payne, I understand you had a question and you
had the phone on mute. We're having phone trouble with you
today, I'm sorry.

MR. PAYNE: Yes. My apologies, Your Honor, for
making you come back on the bench.

I just wanted to ask for some clarification with
respect to the damages.

THE COURT: Yes.

MR. PAYNE: It was my understanding that you did not
award punitive, you awarded attorneys' fees to be submitted by
Mr. Burke and —-

THE COURT: I'm award —-

MR. PAYNE: -- we would have the opportunity to
respond to his attorneys' fees. And then for emotional
distress, I believe I heard $1,000 for the letters and $1,000
for the phone calls, but I'm --

THE COURT: No.

MR. PAYNE: -- and then for compensatory for gas and
time, I'm not sure if I heard an actual figure.

THE COURT: But it was $1,000 per phone call and

$1,000 per letter, plus out-of-pocket expenses.
ME. PAYNE; And in your findings, Your Honor, now

many letters did you specifically find, and how many phone

ACCESS TRANSCRIPTS, LLC aft 1-855-USE-ACCESS (873-2223)

 

 
Cistabe-S040nbtbtbDoodkbFe2 Hrriered 1OA/92071549146 pagaga b? of 13

LL

1} calls are you specifically finding in your findings of fact?

2 THE COURT: A hundred phone calls and -- I'm finding
3/18 letters. One was -- one of the letters wasn't from this

4| case, one of the letters was an inaccurate letter saying the

5) house has been paid off, and another one was a letter saying --
6] actually, 19 letters. Because the letter saying --

7 MR. PAYNE: Nineteen letters and 100 phone calls?

8 THE COURT: Yeah. The one that said -- Exhibit G,

9} the one that said the loan was paid in full, I don't think was
10) -- I think it was just an error.

11 MR. PAYNE: Okay. Thank you, Your Honor.

12 THE COURT: Thank you.

13 MR. BURKE: Thank you.

14 THE COURT: We'll be in recess.

15 (Proceedings concluded at 3:25 p.m.)

16 ke Oe Ok

17
18
19
20
21
22

23
24

25

ACCESS TRANSCRIPTS, LLC at id 1-855-USE-ACCESS (873-2223)

 

 

 
Chgend3-bO4GLdtttpDasckdze2 ERnteed NOADO719740146 paRage 43 pf 13

 

12
1 CERTIFICATION
2
3 I, Lisa Luciano, court-approved transcriber, hereby

4], certify that the foregoing is a correct transcript from the
5] official electronic sound recording of the proceedings in the

6|| above-entitled matter.

 

7
g yf f
—/ Z r |
9 LUMA LAVLAINL
10] LISA LUCIANO, AAERT NO. 327 DATE: June 30, 2016

11]/ ACCESS TRANSCRIPTS, LLC
12
13
14
15
16
Li
18
19
20
21
22

23
24

25

ACCESS TRANSCRIPTS, LLC aft 1-855-USE-ACCESS (873-2223)

 

 

 

 
